DECISION AND JUDGMENT ENTRY
{¶ 1} This appeal comes to us from a summary judgment issued by the Williams County Court of Common Pleas, in a case involving uninsured/underinsured ("UM/UIM") motorist coverage pursuant toScott-Pontzer v. Liberty Fire Ins. Co.
 {¶ 2} (1999), 85 Ohio St.3d 660. Because we conclude that summary judgment is proper in this case, we affirm.
 {¶ 3} Appellant, David Short, filed UM/UIM claims pursuant toScott-Pontzer, supra, against appellee, Central Insurance Companies ("Central") his employer's insurer. The trial court granted summary judgment in favor of the insurance provider. Short appeals from that judgment.
 {¶ 4} It is undisputed that Short, employed by JBM Tool and Die Company ("JBM"), was not acting within the scope of his employment at the time of the accident related to his UM/UIM claims. Pursuant to WestfieldIns. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, we conclude that Short was not an "insured" under his employer's insurance policies, negating any coverage for his UM/UIM claims from Central. Therefore, since no material issues of fact remain in dispute and Central is entitled to judgment as a matter of law, summary judgment was properly granted in favor of Central.
 {¶ 5} Short's sole assignments of error is not well-taken.
 {¶ 6} The judgment of the Williams County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
JUDGMENT AFFIRMED.
Mark L. Pietrykowski, Judith Ann Lanzinger, and Arlene Singer, J., concur.